Citation Nr: 1525164	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The jurisdiction of the case rests with the RO in Oakland, California.

The Veteran has requested a hearing in his August 2008 formal appeal to the Board (VA-9 Form).  However, the Veteran is currently incarcerated, serving a life sentence.  The Board acknowledges the Veteran's hearing requests, but it does not have the facilities to hold hearings in a correctional facility.  As such, the Board is unable to schedule the Veteran for a hearing before it.  It is important for the Veteran to understand that, due to the nature of the issue at hand, the Veteran would not prevail on his claim, regardless of whether he had a hearing or not, as explained below. 


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD, or any other acquired psychiatric disorder, related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disability, to include PTSD or depression, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder, including PTSD, as a result of stressors he experienced in active service.  Those stressors included falling asleep while on Fire Watch, having unauthorized military absences, failing to pass a military physician test, running, staying out past military curfew, possession of illegal drugs in military family housing, adultery, being in possession of stolen property and/or attempting to receive stolen property (the Veteran worked for a company which trafficked stolen computer parts), and participating in a murder in 1981 while in active service.  

The Veteran is currently imprisoned for this murder, serving a sentence of 25 years to life. 

The Board acknowledges that the Veteran has also claimed the parole boards, the California governor's reversal of his parole grant, interrogations about his past, and the threat of life incarceration as stressors.  The Board will not, however, consider these claimed stressors, as they have occurred after the Veteran separated from active service in January 1982.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a) .

The chronic diseases, per se, listed in § 3.309(a) include psychoses, though not also neuroses, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

The newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.   However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.   

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

But there is an exception.  Namely, direct service connection may not be granted, nor may compensation be paid, when a disability is the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. § 3.301 (2014). 

As explained below, the Veteran is precluded from being service connected for any disabilities which may have been triggered by his involvement in a murder while he was on active duty. 

The Veteran's claim fails under the first element of Shedden.  

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of a psychiatric disability.

The Veteran's post-service medical records, which consist of correctional facility medical records, show that the Veteran does not have a diagnosis of a psychiatric disorder, PTSD or otherwise.  During his decades of imprisonment, the Veteran has been examined by multiple psychiatrists.  None of those examinations resulted in a diagnosis of a psychiatric disability.  To the contrary, the psychiatrists have lauded the Veteran's level of adjustment, his dedication to becoming the model prisoner, his participation in non-mandatory self-improvement prison activities, his involvement with other Veterans in the prison system, and his plans for his post-parole future.  The psychiatrists have emphasized that the Veteran has taken full advantage of the programs offered by the prison system, earning a master's degree, that he had the support of a large family and many friends, and that he presented a low risk of violence if he were released into the community.  His Global Assessment of Functioning (GAF) has consistently been 75, meaning that he functioned well in all areas (100 is the highest score one can achieve).  The reports have consistently related that the Veteran had "no psychiatric history to speak of and no medical history that [was] of note."  See, for example, September 16, 2002, Mental Health Evaluation.  These opinions are considered highly probative, as they show to have been based on a review of the Veteran's prison medical records and extensive interviews with him, and are accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board recognizes that the Veteran has asserted that he has PTSD.  The Veteran, however, lacks the competence to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2014).  Assessment of PTSD requires a mental health evaluation by a clinical psychologist or psychiatrist, and not lay observation.  It follows that the Veteran is not competent to assert that he experienced PTSD since service.  PTSD is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of PTSD must be made by a mental health professional, pursuant to the DSM-IV.  This requires medical expertise that the Veteran does not possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding a purported diagnosis of PTSD or self-observed PTSD symptomatology are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-IV criteria, probatively outweighs his unsubstantiated lay testimony to the contrary. 

In addition, there is no evidence that the Veteran had PTSD, or any other psychiatric disorder, that resolved during the pendency of the appeal.  Rather, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any psychiatric disorders.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of PTSD, a discussion as to whether there exists a medical nexus between active service and such disability is not necessary.  Consequently, the Board finds that entitlement to service connection for PTSD is not warranted.

Here, the Board notes that the Veteran has stated that his STRs do not include medical evidence of any psychiatric problems because he "was not going to confess to a murder or substance abuse problem or to having psychological issues."  (See January 2009 VA-89 Form.)  The Veteran has also stated that the psychological evaluations he underwent in prison were invalid and lacked diagnoses of any psychiatric disorders, as they "were for the sole purpose of evaluating [him] for a parole or board of parole hearings to determine if [he] would be a threat to public safety if released from prison."  He stated that the evaluations were conducted for those purposes only, and were not aimed at "elicit[ing] evidence of disorders [he] did not wish to declare[.]"  

The Veteran added that he "had a practice of telling the State Employees exactly what they need to hear to vote for my release from prison."    

The Veteran has repeatedly asserted that he participated in the murder of another human being because he was "indoctrinated" during his service in the Marines and taught that "Marines do not disobey orders."  He related that the Marines rewarded him for following orders, and punished him for disobeying orders.  He has argued that, once so "indoctrinated," he obeyed orders given to him by the authority figure who told him to commit the 1981 murder for which he is currently imprisoned.  The Veteran and three other carried out the pre-planned murder of a man who was supposed to testify as a witness at the trial of one of the Veteran's employers, who was arrested for trafficking millions of dollars' worth of stolen goods.  

Simultaneously to arguing that he was taught to blindly obey orders at all times, he has also admitted that he was disciplined on multiple occasions, both before and after the 1981 murder, for not following orders.  (See for example September 2007 Statement from Veteran.)  The Veteran argues, in essence, that he committed murder because he blindly followed orders from a civilian whom he saw as an authority figure, yet also states that he was in the habit of not following orders.  He has also stated that he still does not distinguish lawful orders from unlawful ones, stating "I merely classify the ordering person as a superior to me or having the authority to issue me an order both during and after Active Duty."  (See September 2008 VA-9 Form.)  

Regardless of the Veteran's statements, or his own admissions of his continuing inability to differentiate between lawful and unlawful "orders," his motives and intent for committing the 1981 murder are not before the Board.  What is before the Board is the issue of whether he could be compensated for a psychiatric disorder (if one existed, which does not appear to be the case) stemming from the murder he committed while in active service in 1981.  

It is important for the Veteran to understand that the law on this point is clear.  Contrary to the arguments advanced by the Veteran and his representative, no compensation may be paid for disability resulting from Veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1112 (2014); Chavarria v. Brown, 5 Vet.App. 468 (1993).  In short, even if the Veteran had PTSD, or any other psychiatric disorder, stemming from the 1981 murder, VA would be precluded under the law created by Congress from compensating him for the psychiatric disorder as it would not be able to recognize it as a service-connected disability.   If the Veteran had PTSD, or any other psychiatric disorder, that disorder would be the result of murdering someone (which is the claim that the Veteran himself makes) - the act of murder is the specific wrongdoing and the known prohibited action, in which the Veteran engaged knowingly and with planning, knowing that such conduct was criminal, while in active service, that constituted the "willful misconduct" on his part.  See Myore v. Brown, 9 Vet. App. 498 (1996) (To justify conclusion that Veteran's death was result of his own willful misconduct, Board of Veterans' Appeals (BVA) must point to specific conscious wrongdoing or known prohibited action.)  The Veteran is currently imprisoned for that murder.  He is prohibited from collecting VA benefits for any disabilities or disorder which did, or could, result from that willful misconduct. 

For the foregoing reasons, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in September 2006, May 2007, and January 2008 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has not been provided a VA examination.  He has repeatedly asserted that he should be examined by VA or by an independent mental health professional to obtain diagnoses of any acquired psychiatric disorders he experiences.  VA is not, however, obligated to provide the Veteran with an examination.  Without competent and credible evidence of a disability, as well as an indication that this disability may be related to active duty service, VA is not obligated to provide the Veteran with an examination.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the evidence of record, the Veteran does not have a diagnosis of a psychiatric disorder, nor has he ever had one during the pendency of this appeal.  No competent and credible evidence exists to support such a claim.  In fact, as noted above, there is significant evidence against this claim.  Accordingly, the Board finds that VA's duty to assist has been met.
  
In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's SPRs, STRs, and private (prison) treatment records.  

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


